—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Estimate of the City of New York, dated October 23, 1986, which denied the petitioner’s application for discretionary release of the interest of the City of New York in certain real property acquired through in rem foreclosure proceedings, the petitioner appeals from a judgment of the Supreme Court, Kings County (Ramirez, J.), dated September 15, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Absent a showing that fraud or illegality played a part in the determination of the Board of Estimate of the City of New York (hereinafter the Board), the Board has wide discretion to grant or deny the release of real property acquired by the City of New York through in rem tax foreclosure proceedings once the four-month mandatory release period has expired (see, Administrative Code of City of New York § 11-424; Matter of Raffa v Department of Gen. Servs., 153 AD2d 561; Matter of McDonuts Real Estate v Board of Estimate, 146 AD2d 697; Matter of Wilson v City of New York, 135 AD2d 441; Matter of Sixteen Eighty W. 7th Corp. v Board of Estimate, 109 AD2d 799; Solomon v City of New York, 94 AD2d 283).
The history of tax delinquency, the failure of the petitioner to avail itself of the four-month mandatory release period of the Administrative Code, the delay until the 20-month release period had nearly expired, and the failure of the petitioner to appear at the Board’s hearing, lead to the conclusion that the denial of its application for release was neither arbitrary, capricious nor irrational (see, Matter of Raffa v Department of Gen. Servs., supra; Matter of McDonuts Real Estate v Board of Estimate, supra; Matter of Sixteen Eighty TV. 7th Corp. v Board of Estimate, supra). Furthermore, the petitioner has failed to demonstrate fraud or illegality sufficient to render the determination invalid (see, Matter of McDonuts Real Estate v Board of Estimate, supra; Matter of Wilson v City of New York, 135 AD2d 441, supra). Kunzeman, J. P., Kooper, Sullivan and Harwood, JJ., concur.